                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                      (at Lexington)

  INTERNATIONAL BROTHERHOOD                             )
  OF TEAMSTERS LOCAL 651,                               )
                                                        )
           Plaintiff,                                   )      Civil Action No. 5: 19-105-DCR
                                                        )
  V.                                                    )
                                                        )
  MICHAEL PHILBECK,                                     )      MEMORANDUM OPINION
                                                        )          AND ORDER
          Defendant.                                    )

                                      ***    ***        ***   ***

       Defendant Michael Philbeck has filed a motion to dismiss under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure. [Record No. 33] Philbeck’s motion will be

denied because the Court has subject matter jurisdiction over all of Plaintiff International

Brotherhood of Teamsters Local 651’s (referred to hereafter as “Local 651” or “the Union”)

claims and it has pled sufficient facts to state claims for relief.

                                                   I.

       Philbeck previously served as president of Local 651 from January 1, 2010, to

December 31, 2018. [Record No. 32, p. 3-4] Philbeck lost his bid for re-election for president

of Local 651 to Michael Watson in November 2018, but he remains a member of the Union.

[Record No. 32, p. 4] Following the election loss, Philbeck allegedly removed property that

belonged to the Local 651, including a digital camera, a laptop, and points on the Union credit

card (which he converted to gift cards) that he retained for his personal benefit and gave to

other business agents. [Record No. 32, p. 1-2]



                                                 ‐1-
       While Philbeck was president of Local 651, he maintained control over its Facebook

page and created a Union member group on Facebook. [Record No. 32, p. 3] Philbeck

presently retains control over the Facebook pages. [Record No. 32, p. 3] Philbeck was

previously enjoined by this Court from holding himself out as a current officer of Local 651,

required to identify himself as the author of the posts on the pages, and required that he explain

that the pages were not official Union pages. [Record No. 14] The Court later modified the

injunction to require Philbeck to post a clear disclaimer at the beginning and end of every post

on social media. [Record No. 52]

       Watson notified Philbeck on November 20, 2018, not to make any extraordinary

expenditures ($1,000.00 or more) without notifying the incoming officers of Local 651.

[Record No. 32-5] Article XXII, Section 4 of the IBT Constitution states:

       During the period between the date of election and the end of the term of office,
       no extraordinary expenditure of Local Union funds shall be made, and no action
       shall be taken that commits the Local Union to make such extraordinary
       expenditures in the future, without the approval of the officers-elect and the
       membership.

[Record No. 32-3, p. 170] The IBT Constitution further requires that outgoing officers

“promptly deliver any money or property of [the] Union in [his] possession to [his] successor

in office.” [Record No. 32-3, p. 9] Watson requested a meeting with Philbeck on December

20, 2018, to discuss alleged extraordinary expenditures, but no meeting took place. [Record

No. 32, pp. 5-6] Philbeck allegedly paid himself and other business agents $20,000.00 for

accrued vacation retained during previous years. [Record No. 32, p. 6] He also allegedly kept

a $2,000.00 laptop for himself, but only paid the Union $200.00 for it. [Record No. 32, p. 6]

Additionally, he kept a digital camera without proper authorization from Local 651. [Record



                                               ‐2-
No. 32, p. 6] Next, Philbeck allegedly converted 165,000 credit card points (worth more than

$1,600.00) to gift cards and other items for personal use. [Record No. 32, p. 6]

       Local 651 filed this action on March 15, 2019, asserting that Philbeck breached

contracts under Section 301 of the Labor-Management Relations Act (“LMRA”) (Count I),

breached his fiduciary duty under the Labor-Management Reporting and Disclosure Act

(“LMRDA”) (Count II), and converted Local 651’s property (Count III). [Record No. 32] The

plaintiff also asserts claims for invasion of privacy (Count IV), false designation of origin

under the Lanham Act (Count V) and unfair competition (Count VI). [Record No. 32]

                                                II.

       i.      Federal Rule of Civil Procedure 12(b)(1)

       The plaintiff has the burden of proving that the federal court has jurisdiction to survive

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(1). See Madison-Hughes v.

Shalala, 80 F.3d 1121, 1130 (6th Cir. 1996). “[T]he court is empowered to resolve factual

disputes when subject matter jurisdiction is challenged.” Moir v. Greater Cleveland Regional

Transit Authority, 895 F.2d 266, 269 (6th Cir. 1990). A motion to dismiss under Rule 12(b)(1)

“may either attack the claim of jurisdiction on its face or it can attack the factual basis of

jurisdiction.” Golden v. Gorno Bros., Inc., 410 F.3d 879, 881 (6th Cir. 2005). A factual attack

challenges the actual existence of the court’s jurisdiction and no presumption of truthfulness

applies to the allegations. United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994).

       ii.     Federal Rule of Civil Procedure 12(b)(6)

       When evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court must determine whether the complaint alleges “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
                                                ‐3-
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The plausibility

standard is met “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). While a complaint need not contain detailed factual allegations, a

plaintiff must provide more than mere labels and conclusions, and “a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. While plaintiffs are

not required to plead facts showing that the defendant is likely to be responsible for the harm

alleged, plaintiffs must demonstrate “more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678.

                                             III.

       i.      This Court has subject matter jurisdiction to hear Local 651’s breach of
       contract claim under Section 301 of the LMRA and Local 651 has pled sufficient
       facts to state a claim for relief.

       Section 301 of the LMRA allows for breach of contract actions between labor

organizations and employees, like the breach of a union constitution. See Wooddell v.

International Bhd. of Elec. Workers, Local 71, 502 U.S. 93, 101 (1991); Madsen v. Am. Fed’n

of Musicians of the United States, 13 F. Supp. 3d 820, 824-26 (N.D. Ohio 2014) (“§ 301 also

applies to lawsuits between individual union members and labor organizations, if the

allegations include a violation of the union constitution or other contract between labor

organizations”). But see Int’l Ass’n of Heat & Frost Insulators & Asbestos Workers v.

Doerman, No. 1:03-cv-620, 2005 U.S. Dist. LEXIS 9012 (S.D. Ohio Apr. 18, 2005) (declining

to extend Wooddell to cases of the union against individual members for damages).

       Philbeck asserts that the Court should dismiss Local 651’s breach of contract claim

under the LMRA because the LMRA does not permit claims by unions against individual
                                              ‐4-
members. Philbeck references Building Material & Dump Truck Drivers, Local 420 v.

Traweek, in asserting that a union cannot bring a suit against an individual union member for

breach of internal union rules. 867 F.2d 500, 507-08 (9th Cir. 1989). However, the United

States Court of Appeals for the Ninth Circuit in SEIU v. Nat’l Union of Healthcare Workers

concluded that suits could be brought against individual union members for injunctive relief.

598 F.3d 1061 (9th Cir. 2010). Additionally, the Second and Eleventh Circuits have explicitly

concluded that § 301(a) permits claims for injunctive relief against individual defendants for

violations of a union constitution. See Shea v. McCarthy, 953 F.2d 29, 32 (2d Cir. 1992); Int’l

Union of Elec. v. Statham, 97 F.3d 1416, 1421-22 (11th Cir. 1996). In SEIU, the court also

noted that other circuits have allowed § 301(a) claims against individual union members

without explicitly concluding that § 301(a) provides jurisdiction over individual union

members or former officers. See SEIU, 598 F.3d at 1070-71 (citing Tile, Marble, Terrazzo,

Finishers, Int’l Union v. Local 32, 896 F.2d 1404, 1416 (3d Cir. 1990); Consolidation Coal

Co. v. Local 1702, United Mineworkers, 683 F.2d 827, 829-30 (4th Cir. 1982)).

       The Court in SEIU distinguished Traweek, noting that Traweek was an action for

damages, whereas SEIU was an action for injunctive relief. Id. at 1071. It explained that

“providing a federal forum for injunctive relief against the former officers and leaders of [the

union] promotes the stability of the parent-local relationship and the representation of the rank-

and-file members.” Id. at 1072. The United States District Court for the Western District of

Kentucky has also allowed a § 301 claim by a local union against former officers to go forward

on a motion to dismiss. Gen. Drivers, Warehousemen, & Helpers Local Union No. 89 v.

Winstead, No. 3:03CV-791-S, 2004 U.S. Dist. LEXIS 27841 (W.D. Ky. June 22, 2004). Based



                                               ‐5-
on the foregoing authorities, the undersigned concludes that this Court has jurisdiction to hear

suits by unions against individual members or former officers of the union.

       Philbeck next asserts that this claim cannot proceed because it only requires

interpretation of the local bylaws, not the IBT Constitution. Union constitutions are contracts

between labor organizations and suits involving violations of union constitutions may be

brought under § 301. United Ass’n of Journeymen & Apprentices of Plumbing & Pipefitting

Indus. of U.S. & Canada, AFL-CIO v. Local 334, United Ass’n of Journeymen & Apprentices

of Plumbing & Pipefitting Indus. of U.S. & Canada, 452 U.S. 615, 621 (1981). In Kitzmann

v. Local 619-M Graphic Commc’ns Conference of the Int’l Bhd. of Teamsters, the Sixth Circuit

concluded that the international constitution and the district council constitution were

“contracts between labor organizations” requiring § 301 preemption and that violations of the

local bylaws would fall within the court’s supplemental jurisdiction. 415 F. App’x 714, 718-

20 (6th Cir. 2011).

       Local 651 argues that this claim falls under the IBT Constitution because the bylaws

must comply with the IBT Constitution and its claims require an interpretation of the IBT

Constitution. It asserts that Philbeck violated the IBT Constitution by making extraordinary

expenditures, in violation of Article XXII, Section 4(e) of the IBT Constitution and violated

the oath of office by not promptly turning over money or property belonging to the Union.

Local 651 claims that Philbeck paid himself and business agents more than $20,000.00 for

alleged accrued vacation, paid only $200.00 to the Union for a $2000.00 laptop, and kept a

digital camera valued at more than $1,000.00.          Local 651 has pled sufficient facts

demonstrating that the claims against Philbeck fall under the IBT Constitution. And to the



                                              ‐6-
extent the claims require interpretation of the Local’s bylaws, the claims would fall under the

Court’s supplemental jurisdiction. Id.

       The Court can exercise jurisdiction over Philbeck for alleged violations of the IBT

Constitution but only to the extent that Local 651 is seeking injunctive relief. Local 651 asserts

that it is only seeking injunctive relief under § 301. It merely requests the return of and access

to the Facebook page. Accordingly, Local 651’s LMRA claim may go forward.

       ii.    The Court has subject matter jurisdiction over Local 651’s claim for breach
       of fiduciary duty under the LMRDA, 29 U.S.C. § 501(a).

       Local 651 contends that this Court has federal question jurisdiction over its LMRDA

claim. Section 501(a) states:

       The officers, agents, shop stewards, and other representatives of a labor
       organization occupy positions of trust in relation to such organization and its
       members as a group. It is, therefore, the duty of each such person, taking into
       account the special problems and functions of a labor organization, to hold its
       money and property solely for the benefit of the organization and its members
       and to manage, invest, and expend the same in accordance with its constitution
       and bylaws and any resolutions of the governing bodies adopted thereunder, to
       refrain from dealing with such organization as an adverse party or in behalf of
       an adverse party in any matter connected with his duties and from holding or
       acquiring any pecuniary or personal interest which conflicts with the interests
       of such organization, and to account to the organization for any profit received
       by him in whatever capacity in connection with transactions conducted by him
       or under his direction on behalf of the organization. A general exculpatory
       provision in the constitution and bylaws of such a labor organization or a general
       exculpatory resolution of a governing body purporting to relieve any such
       person of liability for breach of the duties declared by this section shall be void
       as against public policy.

29 U.S.C. § 501(a).

       Conversely, Philbeck argues this Court should dismiss the LMRDA claim because it

does not provide the Union a private right of action against him. He contends that § 501 allows

for suits by union members against union officials, but not the union against former officials.


                                               ‐7-
       Private rights of action can be either express or implied. See Karahalios v. National

Federation of Federal Employees, Local 1263, 489 U.S. 527, 532-33 (1989). The Supreme

Court has considered the following four questions in determining whether to imply a federal

cause of action:

       (1) whether the statute created a federal right in favor of the plaintiff; (2) whether
       there existed explicit or implicit evidence of congressional intent either to create
       or deny a cause of action; (3) whether implying a cause of action was consistent
       with the underlying purpose of the legislative scheme; and (4) whether the cause
       of action was one traditionally relegated to the states.

International Union of Operating Engineers, Local 150, AFL-CIO v. Ward, 563 F.3d 276, 285

(7th Cir. 2009) (citing Cort v. Ash, 422 U.S. 66, 78 (1975)). The Seventh Circuit noted,

however, that the Supreme Court has “distanced itself from the approach in Cort.” Id. It

explained that the Supreme Court focuses on congressional intent in determining if there is a

private right of action. Id.; see also Bowling Green v. Martin Land Development Co., 561 F.3d

556, 559 (6th Cir. 2009) (“subsequent [Supreme Court] decisions have made clear that

congressional intent is the ‘determinative factor.’”).

       There is a circuit split regarding whether § 501 of the LMRDA provides a union with

a federal cause of action against a union official for breach of a fiduciary duty. Compare

Traweek, 867 F.2d 500 (finding no implied cause of action), with Ward, 563 F.3d 276;

International Union of Electronic, Electrical, Salaried, Machine & Furniture Workers, AFL-

CIO v. Statham, 97 F.3d 1416 (11th Cir. 1996) (finding an implied cause of action); Int’l

Union, Sec. Police & Fire Professionals of Am. v. Faye, 828 F.3d 969, 975 (D.C. Cir. 2016)

(concluding that the union is a proper plaintiff under § 501). The Supreme Court has

acknowledged the split of authority but declined to resolve the issue. Guidry v. Sheet Metal



                                                ‐8-
Workers Nat. Pension Fund, 493 U.S. 365, 374 n.16 (1990). While there does not appear to

be any Sixth Circuit authority, decisions from other circuits are instructive.

       The Ninth Circuit interpreted § 501 to mean that suits are available to individual

members of the union, not the union itself. Traweek, 867 F.2d at 506-07. The court explained

that federal jurisdictional statutes should be construed narrowly and there is a “federal policy

of noninterference in the internal affairs of unions and labor matters.” Id. But this case can

be distinguished from Traweek. While Traweek involved a claim brought under § 501(b)1,

Local 651’s claim is brought under § 501(a). See Hawaii Regional Council of Carpenters v.

Yoshimura, 237 F. Supp. 3d 1029, 1035-36 (D. Haw. 2017) (explaining that Traweek did not

foreclose the possibility of the union maintaining a cause of action under § 501(a), only under

§ 501(b)).

       On the other hand, the Eleventh Circuit has concluded that § 501(a) implies a cause of

action that allows unions to bring suit on their own behalf. Statham, 97 F.3d at 1421. The

court reasoned that while Congress could have intended for unions to be limited to state-law

remedies, it was more in keeping with the statute creating union rights for Congress to have

implicitly given unions the ability to enforce those rights in federal court. Id. at 1420-21. In

examining the legislative history of the LMRDA, the court noted that the purpose of the Act

was to reign in corruption within union leadership. Id.


1
  Title 29 of the United States Code Section 501(b) provides that “[w]hen any officer, agent, shop
steward, or representative of any labor organization is alleged to have violated the duties declared
in subsection (a) and the labor organization or its governing board or officers refuse or fail to sue
or recover damages or secure an accounting or other appropriate relief within a reasonable time
after being requested to do so by any member of the labor organization, such member may sue
such officer, agent, shop steward, or representative in any district court of the United States or in
any State court of competent jurisdiction to recover damages or secure an accounting or other
appropriate relief for the benefit of the labor organization.”
                                                ‐9-
       The Seventh Circuit, relying on the decision in Statham, also concluded that § 501(a)

implies a private right of action. Ward, 563 F.3d at 286-88. The court explained that the

derivative-type of action created in § 501(b) reinforces the idea that § 501(a) contains an

implied right of action for unions. Id. It further explained that “a statute [such as § 501(a)]

that imposes fiduciary duties necessarily implies corresponding rights to the beneficiaries.”

Id. at 286. It detailed that the statutory language implies the creation of a federal remedy for

the union because the statute includes a potential defense (an exculpatory clause). Id. The

court concluded that “labor organizations have an implied cause of action under § 501(a) to

sue in federal court for violations of the fiduciary duties imposed by the statute” and “because

[the Local] has a federal cause of action for violations of § 501, the district court possessed

jurisdiction to hear this case pursuant to the general grant of federal-question jurisdiction, 28

U.S.C. § 1331.” Id. at 289. Additionally, the Court of Appeals for the D.C. Circuit has

determined that a union has the right to bring suit under § 501. Int’l Union, Sec. Police & Fire

Professionals of Am., 828 F.3d at 975.

       The undersigned finds that the reasoning of the Seventh, Eleventh, and D.C. Circuits is

persuasive and concludes that the Union has a private right of action under § 501(a) of the

LMRDA. Accordingly, the Court has subject matter jurisdiction to hear Local 651’s claim

under the LMRDA.

       iii. Local 651 has pled sufficient facts to state a claim for relief under the
       Lanham Act and for common law unfair competition.

       Title 15 of the United States Code, Section 1125(a)(1)(A), creates a civil cause of action

for:

       [using] in commerce any word, term, name, symbol, or device, or any
       combination thereof, or any false designation of origin, false or misleading
                                              ‐10-
       description of fact, or false or misleading representation of fact, which is likely
       to cause confusion, or to cause mistake, or to deceive as to the affiliation,
       connection, or association of such person with another person, or as to the origin,
       sponsorship, or approval of his or her goods, services, or commercial activities
       by another person . . .

       The plaintiff must establish that it held trademarks, the marks are valid and protectable,

it did not consent to the use of those marks, and the use of the marks was likely to cause

confusion. Id. at 527-28; see also Winchester Federal Savings Bank v. Winchester Bank, Inc.,

359 F. Supp. 2d 561, 564 (E.D. Ky. 2004). The plaintiff must also show that the false

designation has a substantial economic effect on interstate commerce. Johnson v. Jones, 149

F.3d 494, 502 (6th Cir. 1998). A “federal trademark infringement analysis is identical to

Kentucky’s common law unfair competition analysis.” Eat BBQ LLC v. Walters, 47 F. Supp.

3d 521, 527 (E.D. Ky. 2014).

       For purposes of the Lanham Act, “in commerce” means “in connection with the sale,

distribution, or advertising of any goods or services.” 15 U.S.C. § 1114(1).; Taubman Co.,

319 F.3d at 774. “Even ‘extremely minimal’ commercial activity, such as providing a link to

a third-party website that sells goods, can trigger liability.” XPO CNW, Inc. v. R+L Carriers,

Inc., No. 16-10391, 2016 U.S. Dist. LEXIS 124627, at *7-8 (E.D. Mich. Sept. 14, 2016).

       The term “services” has been interpreted broadly to encompass non-commercial

activity, including fraternities and community programs. See SMJ Group, Inc. v. 417 Lafayette

Rest. LLC, 439 F. Supp. 2d 281, 287 (S.D.N.Y. 2006). The Lanham Act “has also been

invoked successfully by and against parties engaged primarily in dissemination of political

messages.” Am. Family Life. Ins. Co. v. Hagan, 266 F. Supp. 2d 682, 694 (N.D. Ohio 2002).

Further, the Second Circuit has explained that “communicating ideas and purveying points of



                                              ‐11-
view is … a service subject to the controls established by trademark law.” United We Stand

Am., Inc. v. United We Stand, Am. N.Y., Inc., 128 F.3d 86, 92 (2d Cir. 1997).

       Local 651 contends that the Union’s name (“Teamsters Local 651”) and its logos and

that of the international union, which Local 651 is authorized to use, are protectable,

distinctive, and recognizable. [Record No. 32, p. 15] It asserts that Philbeck’s use of the marks

on the social media accounts is likely to create confusion and damage Local 651’s reputation

and standing in the community. [Id.] Local 651 asserts that Philbeck uses the accounts to

communicate with members about events, contract negotiations, and disputes with other local

unions, employers, the current Local 651 leadership, and the international union. It believes

that the number of followers on the accounts and the content of his messages are likely to cause

confusion.

       Philbeck argues that these claims should be dismissed because the Lanham Act only

applies to commercial speech and he did not engage in such speech. [Record No. 33-9, pp 14-

15 (citing Taubman Co. v. Webfeats, 319 F.3d 770, 774 (6th Cir. 2003).] However, on March

21, 2019, a post on the “Kentucky Teamsters of the Bluegrass 651,” was made about special

deals for Local 651 members for the Kentucky Kingdom, Cincinnati Zoo, and Kentucky

Speedway. In XPO CNW, Inc., the United States District Court for the Eastern District of

Michigan found that the extremely minimal bar was met for commercial activity when the

defendant posted on its website “R+L Carriers serves all 50 states, Canada, Puerto Rico, the

Dominican Republic, and much of the Caribbean. The company offers LTL, Truckload,

Business Critical, Logistics and more. To learn about R+L Carrier’s Worldwide shipping

solutions visit rlc.com.” 2016 U.S. Dist. LEXIS 124627 at 8. Similarly, Philbeck’s provision

of links for discounts to Union members serves to meet the extremely minimal bar for
                                              ‐12-
commercial activity. Further, Local 651 has pled facts that the use of the marks by Philbeck

on the social media sites is likely to confuse Union members and the public.

       In summary, Local 651 has pled sufficient facts to state a claim for relief under the

Lanham Act and common law unfair competition.

       iv.   It is appropriate for the Court to exercise supplemental jurisdiction over
       Local 651’s conversion claim.

       Conversion is the “wrongful exercise of dominion and control over the property of

another.” Jones v. Marquis Terminal, Inc., 454 S.W.3d 849, 853 (Ky. Ct. App. 2014). Local

651 alleges that Philbeck converted social media accounts belonging to the Union for his

personal use and deprived Local 651’s access to them by changing passwords and blocking

Local 651 members from accessing them. Philbeck asserts that the Court should not exercise

supplemental jurisdiction over this claim if the Court dismisses the claims under the LMRA,

LMRDA, and the Lanham Act. The Court has determined, however, that Local 651’s federal

question claims can go forward. Accordingly, exercising supplemental jurisdiction under 28

U.S.C. § 1367 over Local 651’s conversion claim is appropriate.

       v.    Local 651 has pled sufficient facts to state a claim for invasion of privacy
       and the exercise of supplemental jurisdiction is proper.

       An individual may invade another’s privacy by appropriating another’s name or

likeness. See McCall v. Courier-Journal & Louisville Times Co., 623 S.W.2d 882, 887 (Ky.

1981). Section 652C of the Restatement (Second) of Torts creates liability for “the defendant’s

appropriation, to his own use or benefit, of the reputation, prestige, social or commercial

standing, public interest or other values of the plaintiff’s name or likeness.” Bowling v.

Bowling, No. 91-5920, 1992 U.S. App. LEXIS 18505, at *14 (6th Cir. 1992). This cause of

action can be used to provide redress to plaintiffs whose names are used without permission to
                                             ‐13-
advertise a business or product or it can be used “when [a] defendant makes use of the

plaintiff’s name or likeness for his own purpose and benefit, even though the use is not a

commercial one, and even though the benefit sought to be obtained is not a pecuniary one.”

Id. (citing Restatement (Second) of Torts 652C cmt. b.).

       In order that there may be liability under the rule stated in this Section, the
       defendant must have appropriated to his own use or benefit the reputation,
       prestige, social or commercial standing, public interest or other values of the
       plaintiff's name or likeness. It is not enough that the defendant has adopted for
       himself a name that is the same as that of the plaintiff, so long as he does not
       pass himself off as the plaintiff or otherwise seek to obtain for himself the values
       or benefits of the plaintiff’s name or identity.

Restatement (Second of Torts), 652C, cmt. c. An individual may appropriate someone’s name

or likeness by utilizing the goodwill associated with a person’s name. See Thornton v. Western

& Southern Fin. Group Beneflex Plan, 797 F. Supp. 2d 796, 815 (W.D. Ky. 2011).

       Philbeck argues that the common law claim for invasion of privacy should be dismissed

because there exists no basis for subject matter jurisdiction after dismissing the LMRA,

LMRDA, and Lanham Act claims. Again, however, because Local 651’s federal question

claims can go forward, the exercise of supplemental jurisdiction under § 1367 is proper.

       But Philbeck also asserts that even if the Court exercises supplemental jurisdiction that

this claim should be dismissed because the Union has neither suffered harm nor alleged any

specific harm that it has suffered. Conversely, Local 651 argues that it has an interest in its

name and likeness because of the particular qualities and reputation of the name. It contends

that, by retaining control over the social media accounts and creating a Facebook group that is

being passed off as an official Union group, Philbeck is able to gain from the reputation and

prestige that are attached to the Union’s name. Further, Local 651 asserts that it has suffered

damages because it is unable to properly communicate with its members, has been unwillingly
                                              ‐14-
thrust into inter- and intra-Union disputes, and has been forced to expend resources it otherwise

would not have had to expend due to Philbeck’s actions. Local 651 has pled sufficient facts

to demonstrate that Philbeck has been benefitting from the reputation and prestige of the Union

and that it has suffered harm from Philbeck’s use of the Union’s name and likeness.

                                               IV.

       Based on the foregoing analysis, the Court has subject matter jurisdiction over Local

651’s claims against Philbeck and Local 651 has stated sufficient facts to state claims for relief.

However, Local 651 cannot seek anything other than injunctive relief on its LMRA claim. To

the extent Local 651 seeks monetary damages on its LMRA claim, it is barred from doing so.

       Accordingly, it is hereby

       ORDERED that Defendant Michael Philbeck’s motion to dismiss [Record No. 33] is

DENIED.

       Dated: October 22, 2019.




                                               ‐15-
